Title: From George Washington to New York Officer Commanding at Dobbs’s Ferry, 15 February 1783
From: Washington, George
To: Officer Commanding at Dobbs’s Ferry, New York


                        
                            Sir
                            Head Quarters Newburgh Febry 15th 1783
                        
                        Capt. West & Mr Manga have permission to make application for liberty to go into the City of New York
                            to distribute a sum of Money (about £200 L.M.) among the Naval Prisoners belonging to the Town of Salem in Massachusetts
                            which being procured they may proceed to the City—if they cannot obtain that permission, or do not choose to wait for an
                            Ansr, you will send a Flag of Truce with the Money to the Enemy’s Outposts, addressed to the particular care of Colonel
                            Smith, who is to be requested to cause the sd money to be paid to such marine Prisoners, & in such proportions as
                            shall be pointed out by the abovementioned Gentlemen. I am, Sir Your Most Obedt Servt
                        
                            P.S. Should the Gentlemen go in, they must be notified to wait upon Col. Smith in New York &
                                take his advice & direction relative to their business.
                        
                    